 Case: 4:19-cv-00002-AGF Doc. #: 40 Filed: 08/20/19 Page: 1 of 2 PageID #: 138




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

FRED NEKOUEE, individually,                 :
                                            :
               Plaintiff,                   :
                                            :
vs.                                         : Case No. 4:19-cv-00002-AGF
                                            :
OLD NAVY, LLC, a Delaware limited liability :
company;                                    :
                                            :
THE GAP, INC., a Delaware corporation;      :
                                            :
DOLGENCORP, LLC, a Kentucky limited         :
liability company;                          :
                                            :
and                                         :
                                            :
SOUTH LAKEVIEW PLAZA I, L.L.C., a           :
Missouri limited liability company;         :
                                            :
               Defendants.                  :
_______________________________________ /

                                  NOTICE OF SETTLEMENT

       Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby advises the

Court that the remaining Defendants DOLGENCORP, LLC and SOUTH LAKEVIEW PLAZA

I, LLC have reached a settlement in principle with Plaintiff Fred Nekouee. Said parties expect to

finalize the settlement in the next 7 days.

                                                    Respectfully submitted,

                                                    s/Robert J. Vincze
                                                    Robert J. Vincze (MO #37687)
                                                    Law Offices of Robert J. Vincze
                                                    PO Box 792 Andover, Kansas 67002
                                                    Phone: 303-204-8207
                                                    Email: vinczelaw@att.net
                                                    Attorney for Plaintiff Fred Nekouee



                                                1
 Case: 4:19-cv-00002-AGF Doc. #: 40 Filed: 08/20/19 Page: 2 of 2 PageID #: 139




                              CERTIFICATE OF SERVICE

       I certify that on August 20, 2019, I electronically filed the foregoing Notice with the
Clerk of the Court using the CM/ECF system.
                                                     s/Robert J. Vincze (MO #37687)




                                                 2
